Citation Nr: 0033932	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1994 to 
July 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
granted service connection for a left knee injury and 
assigned a 10 percent rating, effective July 22, 1998, the 
day following the date of his separation from service.  
38 U.S.C.A. § 5110(b)(1).  In December 1999, he withdrew his 
request for a Travel Board hearing.  38 C.F.R. § 20.704(e) 
(2000).  


REMAND

Service medical records indicate that the veteran injured his 
left knee while playing football in September 1997.  He 
underwent surgery in October 1997 to correct displacement to 
the left anterior cruciate ligament at an Army hospital.  
Service medical records reflect that he was treated by a 
physical therapist until at least May 1998, two months prior 
to his discharge from service.

A comprehensive VA medical examination was conducted in 
September 1998, approximately two months after his separation 
from service.  With respect to the musculoskeletal system, 
the physician noted evidence of scar formation on the left 
knee and crepitus on motion and stated that the left knee 
range of motion was limited to 135 degrees with pain at 135 
degrees.  The physician also stated that left knee X-ray 
films showed metal screws in the distal femur and proximal 
tibia.  The physician reported post-surgical change in the 
left knee.  The examination report did not indicate whether 
the examiner reviewed service medical records.

As noted above, by April 1999 rating decision, the RO granted 
service connection for a left knee injury with an evaluation 
of 10 percent.  A notice of disagreement was filed in June 
1999 in which the veteran stated that the VA medical 
examination did not reflect restrictions on his day-to-day 
activities.  

A December 1999 VA medical examination found an intact range 
of left knee motion with mild tenderness.  The physician 
noted that the veteran's knee condition did not appear to 
affect daily activities, and stated that based on the 
examination, it did not appear that his knee would have a 
major impact on the type of work he could perform.  The 
physician who conducted the December 1999 examination 
mentioned that there were no service or other medical records 
available for his review, and that he obtained information 
regarding medical history from the veteran himself.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (19971) (fulfillment 
of the statutory duty to assist includes a thorough and 
contemporaneous medical examination, which takes into account 
the records of the prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

The claims file contains only service medical records dated 
through May 1998.  The RO attempted to obtain service medical 
records through official channels in March and July 1999 and 
on January 13, 2000.  A reply from the National Personnel 
Record Center (NPRC) received on January 3, 2000 indicated 
that they had no service medical records available.  The 
claims file contains no reply regarding the January 13, 2000 
request for service medical records.  

The RO is required to make reasonable efforts to obtain 
service medical records, and as a response to the January 13, 
2000 request for service medical records has not been 
received, it is doubtful whether sufficient efforts have been 
made.  See Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 
1999); see also The Veterans Claims Assistance Act of 2000 
(VCAA), § 3, Pub. L. No. 106-475, 114 Stat. 2096, ____ (2000) 
(to be codified at 38 U.S.C. § 5103A) (VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim but the Secretary is not 
required to provide such assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in law, the RO should refer to VBA 
Fast Letter 00-87 (Nov. 17, 2000), as well 
as any pertinent guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations, General Counsel precedent 
opinions, and any pertinent court 
decisions that are subsequently issued.  

2.  The RO should follow up its most 
recent, January 13, 2000 attempt to 
secure the veteran's service medical 
records by obtaining a reply from NPRC.  
The RO should fully document its effort 
in the claims file.

3. The veteran should be furnished 
another VA medical examination to 
evaluate the current nature of his left 
knee disability.  The claims folder, 
including all existing service medical 
records, must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
assess the left knee range of motion as 
well as any other matter related to the 
left knee that might be relevant to a 
complete rating determination.  The 
examiner is requested to identify the 
nature, frequency, duration, and severity 
of all manifested orthopedic symptoms 
attributable to the veteran's left knee 
disability, to include commentary as to 
any resulting functional loss.  The 
examiner should provide an opinion as to 
whether the physical limitations claimed 
by the veteran are consistent with and 
proportionate to the pathology shown on 
examination and in the evidence of 
record.  In the report, the examiner must 
indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied. 

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
compliance with this remand; if not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking the development requested above, the RO 
should readjudicate the issue of entitlement to an increased 
evaluation for service-connected left knee impairment, 
currently rated 10 percent disabling.  If the benefit sought 
on appeal remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be given an opportunity to respond.  The veteran has the 
right to submit additional evidence and argument on the 
matter the remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	J.F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


